TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00141-CR


Wendy Dawn Holbrooks, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 09-03784-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



O R D E R
PER CURIAM
		The Court's prior opinion and judgment dated April 27, 2012, are withdrawn and the
appeal in this cause is hereby reinstated.
		It is ordered April 27, 2012.


Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish